


Exhibit 10.2


    
GOLDMAN SACHS LENDING
PARTNERS LLC
200 West Street
New York, New York 10282-2198
BANK OF MONTREAL
BMO CAPITAL MARKETS
3 Times Square, 28th Floor
New York, New York 10036



PERSONAL AND CONFIDENTIAL
September 4, 2013
Louisiana-Pacific Corporation
414 Union Street, Suite 2000
Nashville, Tennessee 37219
Attention: Sallie Bailey
$430.0 million Senior Secured Term Facility
Commitment Letter
Ladies and Gentlemen:
Goldman Sachs Lending Partners LLC (“Goldman Sachs”), Bank of Montreal (“BMO”)
and BMO Capital Markets Corp. (“BMO Capital” and, together with BMO and Goldman
Sachs, the “Commitment Parties”, “we” or “us”) are pleased to confirm the
arrangements under which (i) Goldman Sachs and BMO Capital are exclusively
authorized by Louisiana-Pacific Corporation, a Delaware corporation (the
“Borrower”), to act as joint lead arrangers and joint bookrunners in connection
with, (ii) BMO Capital is exclusively authorized by the Borrower to act as
syndication agent in connection with, (iii) Goldman Sachs is exclusively
authorized by the Borrower to act as administrative agent in connection with,
and (iv) Goldman Sachs and BMO commit, on a several but not joint basis, to
provide the financing for, certain transactions described herein, in each case
on the terms and subject to the conditions set forth in this letter and the
attached Annexes A, B, C and D hereto (collectively, this “Commitment Letter”).
You have informed us that the Borrower intends to acquire (the “Acquisition”),
directly or indirectly, all of the issued and outstanding common shares of an
entity previously identified to us by you as “Amazon” (“Amazon” and, together
with its subsidiaries, the “Acquired Business”) and its subsidiaries. You have
also informed us that, in connection with the foregoing, the Borrower intends to
consummate the other Transactions described in the Transaction Description
attached hereto as Annex B. You have also informed us that the total cost of the
Acquisition and related fees, commissions and expenses will be financed from the
following sources:
•
up to $430.0 million under a senior secured term loan B facility (the “Term
Facility”) subject to reduction as set forth in the second paragraph of
Section 9 hereof and having the terms set forth on Annex C; provided, that in no
event shall the aggregate amount of commitments under the Term Facility be
reduced to less than $100.0 million;

•
cash on hand at the Borrower and/or its subsidiaries and/or cash on hand at the
Acquired Business;

•
borrowings under asset-based revolving credit facilities of the Borrower and/or
its subsidiaries and/or the Acquired Business (to the extent such borrowings are
available and permitted to be drawn); and

•
common equity of the Borrower issued to shareholders and option holders of
Amazon.





--------------------------------------------------------------------------------




1.
Commitments; Titles and Roles.

Goldman Sachs and BMO Capital are pleased to confirm their agreement to act, and
you hereby appoint Goldman Sachs and BMO Capital to act, as joint lead arrangers
and joint bookrunners in connection with the Term Facility (each, a “Lead
Arranger” and, collectively, the “Lead Arrangers”). BMO Capital is pleased to
confirm its agreement to act, and you hereby appoint BMO Capital to act, as
syndication agent in connection with the Term Facility. Goldman Sachs is pleased
to confirm its agreement to act, and you hereby appoint Goldman Sachs to act, as
administrative agent (the “Administrative Agent”) for the Term Facility. It is
agreed that Goldman Sachs will have “left side” designation and shall appear on
the top left of any offering or marketing materials in respect of the Term
Facility and BMO Capital will have “right side” designation and shall appear on
the top right of any offering or marketing materials in respect of the Term
Facility. Each of Goldman Sachs and BMO (each, an “Initial Lender” and,
collectively, the “Initial Lenders”) is pleased to commit, on a several but not
joint basis, to provide 50% of the entire aggregate principal amount of the Term
Facility on the terms and subject to the conditions contained in this Commitment
Letter and the Fee Letter (referred to below). Our fees for our commitment and
for services related to the Term Facility are set forth in a separate fee letter
(the “Fee Letter”) entered into by the Borrower and the Commitment Parties on
the date hereof.
2.
Conditions Precedent.

The Commitment Parties' commitments and agreements are subject to (x) there not
having occurred, or having been disclosed to the public (if previously
undisclosed to the public), since the date of this Commitment Letter, any Amazon
Material Adverse Effect and (y) there not having occurred, since December 31,
2012 (the date of the most recent audited financial statements for the Acquired
Business furnished by the Borrower to the Lead Arrangers), any event, occurrence
or development or state of circumstances or facts which has had or would,
individually or in the aggregate, reasonably be expected to have an Amazon
Material Adverse Effect. “Amazon Material Adverse Effect” means [any change,
development, effect, event, circumstance, fact or occurrence that individually
or in the aggregate with other such changes, developments, effects, events,
circumstances, facts or occurrences, (x) is or would reasonably be expected to
be, material and adverse to the business, condition (financial or otherwise),
properties, assets (tangible or intangible), liabilities (including any
contingent liabilities), operations or results of operations of Amazon and its
subsidiaries, taken as a whole, or (y) prevents or materially adversely affects
the ability of Amazon to timely perform its obligations under the Acquisition
Agreement, except, any change, development, effect, event, circumstance, fact or
occurrence resulting from or relating to: (i) the announcement of the execution
of the Acquisition Agreement or the transactions contemplated thereby;
(ii) general political, economic or financial conditions in Canada and the
United States (provided that it does not have a materially disproportionate
effect on Amazon relative to other companies in its industry); (iii) the state
of securities or commodity markets in general (provided that it does not have a
materially disproportionate effect on Amazon relative to other companies in its
industry); (iv) the commencement or continuation of any war, armed hostilities
or acts of terrorism; (v) the state of the oriented strand board industry in
general (provided that such conditions do not have a materially disproportionate
effect on Amazon relative to other companies in the oriented strand board
industry); or (vi) any decrease in the trading price or any decline in the
trading volume of the equity securities of Amazon (it being understood that the
causes underlying such change in trading price or trading volume (other than
those in items (i) to (v) above) may be taken into account in determining
whether an Amazon Material Adverse Effect has occurred)]     Expected to be
conformed to MAE definition in the Acquisition Agreement, subject to the Lead
Arrangers' review and satisfaction with such definition (including confirming
that includes customary “disproportionate impact” provisions).. The Commitment
Parties' commitments and agreements are also subject to the execution and
delivery of appropriate definitive loan documents relating to the Term Facility
including a credit agreement, guarantees, security agreements, pledge agreements
and an intercreditor agreement entered into with the administrative agent under
the ABL Credit Agreement (as defined in Annex C) (collectively, the “Loan
Documents”) that are substantially consistent with the terms set forth in this
Commitment Letter and are otherwise acceptable to us and you.
Notwithstanding anything in this Commitment Letter to the contrary, (a) the only
representations relating to the Acquired Business the accuracy of which will be
a condition to the availability of the Term Facility on the Closing Date will be
(i) the representations made by or with respect to the Acquired Business in the
Acquisition Agreement (as defined in Annex B) as are material to the interests
of the Lenders (as defined in Annex C) and the Lead Arrangers (but only to the
extent that the Borrower or its affiliates have the right not to consummate the
Acquisition, or to terminate their obligations (or otherwise do not have an
obligation to close), under the Acquisition Agreement as a result of a failure
of such representations in the Acquisition Agreement to be true and correct)
(the “Specified Acquisition Agreement Representations”) and (ii) the Specified
Representations (as defined below), and (b) the terms of the




--------------------------------------------------------------------------------




documentation for the Term Facility will be such that they do not impair the
availability of the Term Facility on the Closing Date if the conditions set
forth herein and in Annex D hereto are satisfied (it being understood that
(I) to the extent any security interest in the intended collateral (other than
any collateral the security interest in which may be perfected by the filing of
a UCC financing statement or intellectual property filings or the delivery of
stock certificates) is not perfected on the Closing Date after your use of
commercially reasonable efforts to do so, the perfection of such security
interest(s) will not constitute a condition precedent to the availability of the
Term Facility on the Closing Date but such security interest(s) will be required
to be perfected within 90 days after the Closing Date (or such longer period as
may be agreed by the Administrative Agent) and (II) nothing in the preceding
clause (a) will be construed to limit the applicability of the individual
conditions set forth herein or in Annex D). As used herein, “Specified
Representations” means representations relating to incorporation or formation;
organizational power and authority to enter into the documentation relating to
the Term Facility; due execution, delivery and enforceability of such
documentation; solvency of the Borrower and its subsidiaries, taken as a whole;
no conflicts with charter documents or material agreements; Federal Reserve
margin regulations; the Investment Company Act; OFAC, the PATRIOT Act, FCPA and
other anti-terrorism laws; status of the Term Facility as first lien senior
debt; use of proceeds, and, subject to the limitations on perfection of security
interests set forth in the preceding sentence, the creation, perfection and
priority of the security interests granted in the proposed collateral.
3.
Syndication.

The Lead Arrangers intend and reserve the right to syndicate the Term Facility
to the Lenders, and you acknowledge and agree that the commencement of
syndication shall occur promptly following the date of this Commitment Letter.
The Lead Arrangers reserve the right at any time after the date of this
Commitment Letter to syndicate all or a portion of the Initial Lenders'
respective commitments under the Term Facility to a group of banks, financial
institutions and other institutional lenders and investors (together with the
Initial Lenders, the “Lenders”) identified by the Lead Arrangers and consented
to by the Borrower (such consent not to be unreasonably conditioned, withheld or
delayed). The Lead Arrangers will lead the syndication in consultation with you,
including determining the timing of all offers to potential Lenders, any title
of agent or similar designations or roles awarded to any Lender and the
acceptance of commitments, the amounts offered and the compensation provided to
each Lender from the amounts to be paid to the Lead Arrangers pursuant to the
terms of this Commitment Letter and the Fee Letter. The Lead Arrangers will
determine the final commitment allocations and will notify the Borrower of such
determinations. The Borrower agrees to use all commercially reasonable efforts
to ensure that the Lead Arrangers' syndication efforts benefit from the existing
lending relationships of the Borrower and the Acquired Business and their
respective subsidiaries. To facilitate an orderly and successful syndication of
the Term Facility, you agree that, until the earlier of (x) Successful
Syndication (as defined in the Fee Letter) of the Term Facility and (y) the
Closing Date, there shall be no competing issues, offerings, placements,
amendments, consents, waivers, refinancings, marketings or other arrangements of
or in respect of debt securities or commercial bank or other credit facilities
by or on behalf of the Borrower or any of its subsidiaries (and you shall use
commercially reasonable efforts to ensure that there are no competing issues,
offerings, placements, amendments, consents, waivers, refinancings, marketings
or other arrangements of or in respect of debt securities or commercial bank or
other credit facilities by or on behalf of the Acquired Business) being offered,
placed, refinanced, marketed or arranged (other than the Term Facility, a
Consent Solicitation (as defined in Annex B) arranged by affiliates of the Lead
Arrangers where such affiliates have acted as consent agents and any COC Offer
(as defined in Annex B)) without the prior written consent of the Lead
Arrangers, if such issuance, offering, placement, refinancing, marketing or
arrangement would materially impair, in the reasonable judgment of the Lead
Arrangers, the primary syndication of the Term Facility (it being understood
that ordinary course working capital facilities (including, without limitation,
asset-based revolving credit facilities of the Borrower, its subsidiaries or the
Acquired Business) and capital lease, purchase money and equipment financings
and letters of credit will not materially impair the primary syndication of the
Term Facility).
The Borrower agrees to cooperate with the Lead Arrangers, and agrees to use
commercially reasonable efforts to cause the Acquired Business to cooperate with
the Lead Arrangers, in connection with (i) the preparation of one or more
information packages for the Term Facility regarding the business, operations,
financial projections and prospects of the Borrower and the Acquired Business
(collectively, the “Confidential Information Memorandum”) including all
information relating to the transactions contemplated hereunder prepared by or
on behalf of the Borrower or the Acquired Business deemed reasonably necessary
by the Lead Arrangers to complete the syndication of the Term Facility




--------------------------------------------------------------------------------




including, without limitation, using commercially reasonable efforts to obtain
(a) an updated public corporate family rating from Moody's Investor Services,
Inc. (“Moody's”), (b) an updated public corporate credit rating from Standard &
Poor's Ratings Group, a division of The McGraw Hill Corporation (“S&P”), and
(c) a public credit rating for the Term Facility from each of Moody's and S&P,
in each case prior to the commencement of the Marketing Period (as defined in
Annex D); provided, that if, prior to the commencement of the Marketing Period,
the Requisite Consent shall not have been obtained or a COC Offer shall not have
been launched, then the Borrower shall use commercially reasonable efforts to
obtain each of the foregoing ratings for both of the scenarios (1) as if none of
the Existing Target Notes have been tendered pursuant to Section 4.15 of the
Existing Indenture as of the Closing Date and (2) as if all of the Existing
Target Notes have been tendered pursuant to Section 4.15 of the Existing
Indenture as of the Closing Date; and (ii) the presentation of one or more
information packages for the Term Facility acceptable in format and content to
the Lead Arrangers (collectively, the “Lender Presentation”) in meetings and
other communications with prospective Lenders or agents in connection with the
syndication of the Term Facility (including, without limitation, direct contact
between senior management and representatives, with appropriate seniority and
expertise, of the Borrower and the Acquired Business with prospective Lenders
and participation of such persons in meetings). Notwithstanding anything to the
contrary contained in this Commitment Letter or the Fee Letter or any other
letter agreement or undertaking concerning the financing of the Transactions to
the contrary, the obtaining of the ratings under each of the scenarios, as
applicable, referenced in the foregoing sentence shall not constitute a
condition to the commitments under the Term Facility or the funding of the Term
Facility on the Closing Date. The Borrower will be solely responsible for the
contents of any such Confidential Information Memorandum and Lender Presentation
and all other information, documentation or materials delivered to the
Commitment Parties in connection therewith (collectively, the “Information”) and
acknowledges that the Commitment Parties will be using and relying upon the
Information without independent verification thereof. The Borrower agrees that
Information regarding the Term Facility and Information provided by the
Borrower, the Acquired Business or their respective representatives to the
Commitment Parties in connection with the Term Facility (including, without
limitation, draft and execution versions of the Loan Documents, the Confidential
Information Memorandum, the Lender Presentation and publicly filed financial
statements) may be disseminated to potential Lenders and other persons through
one or more internet sites (including an IntraLinks, SyndTrak or other
electronic workspace (the “Platform”)) created for purposes of syndicating the
Term Facility or otherwise, in accordance with the Lead Arrangers' standard
syndication practices, and you acknowledge that neither the Lead Arrangers nor
any of their respective affiliates will be responsible or liable to you or any
other person or entity for damages arising from the use by others of any
Information or other materials obtained on the Platform.
The Borrower acknowledges that certain of the Lenders may be “public side”
Lenders (i.e. Lenders that do not wish to receive material non-public
information with respect to the Borrower, the Acquired Business or their
respective affiliates or any of their respective securities) (each, a “Public
Lender”). At the request of the Lead Arrangers, the Borrower agrees to prepare,
and to use commercially reasonable efforts to cause the Acquired Business to
assist in preparing, an additional version of the Confidential Information
Memorandum and the Lender Presentation to be used by Public Lenders that does
not contain material non-public information concerning the Borrower, the
Acquired Business, or their respective affiliates or securities. It is
understood that in connection with your assistance described above, you will
provide, and use commercially reasonable efforts to cause all other applicable
persons to provide, authorization letters to the Lead Arrangers authorizing the
distribution of the Information to prospective Lenders and containing a
representation to the Lead Arrangers, in the case of the public-side version,
that such Information does not include material non-public information about the
Borrower, the Acquired Business or their respective affiliates or their
respective securities. In addition, the Borrower will clearly designate, and use
commercially reasonable efforts to cause the Acquired Business to designate, as
such all Information provided to the Lead Arrangers by or on behalf of the
Borrower or the Acquired Business which is suitable to make available to Public
Lenders. The Borrower acknowledges and agrees that the following documents may
be distributed to all Lenders (including Public Lenders) (unless the Borrower
promptly notifies the Lead Arrangers in writing prior to such distribution that
any such document contains material non-public information with respect to the
Borrower, the Acquired Business or their respective affiliates or securities):
(a) drafts and final versions of the Loan Documents; (b) administrative
materials prepared by the Lead Arrangers for prospective Lenders (such as a
lender meeting invitation, allocations and funding and closing memoranda); and
(c) term sheets and notification of changes in the terms of the Term Facility.




--------------------------------------------------------------------------------




4.
Information.

The Borrower represents and covenants that (i) all written Information (other
than financial projections and information of a general economic or
industry-specific nature) provided directly or indirectly by the Acquired
Business or the Borrower to the Lead Arrangers or the Lenders in connection with
the transactions contemplated hereunder is and will be, when taken as a whole,
complete and correct in all material respects and does not and will not contain
any untrue statement of a material fact or omit to state a material fact
necessary to make the statements contained therein not materially misleading
(after giving effect to all supplements and updates thereto from time to time)
and (ii) the financial projections that have been or will be made available to
the Lead Arrangers or the Lenders by or on behalf of the Acquired Business or
the Borrower have been and will be prepared in good faith based upon assumptions
that are believed by the preparer thereof to be reasonable at the time such
financial projections are furnished to the Lead Arrangers or the Lenders, it
being understood and agreed that financial projections are not a guarantee of
financial performance and actual results may differ from financial projections
and such differences may be material. You agree that if at any time prior to the
Closing Date, any of the representations in the preceding sentence would be
incorrect in any material respect if the Information and financial projections
were being furnished, and such representations were being made, at such time,
then you will, and you will use commercially reasonable efforts to cause the
Acquired Business to, promptly supplement, or cause to be supplemented, the
Information and financial projections so that such representations will be
correct in all material respects under those circumstances. In arranging and
syndicating the Term Facility, we will be entitled to use and rely on the
Information and the financial projections without responsibility for independent
verification thereof. We will have no obligation to conduct any independent
evaluation or appraisal of the assets or liabilities of the Borrower, the
Acquired Business or any other party or to advise or opine on any related
solvency issues.
5.
Indemnification and Related Matters.

In connection with arrangements such as this, it is the Lead Arrangers' policy
to receive indemnification. The Borrower agrees to the provisions with respect
to our indemnity and other matters set forth in Annex A, which is incorporated
by reference into this Commitment Letter.
6.
Assignments.

This Commitment Letter may not be assigned by you without the prior written
consent of the Commitment Parties (and any purported assignment without such
consent will be null and void), is intended to be solely for the benefit of the
parties hereto and, except as set forth in Annex A hereto, is not intended to
confer any benefits upon, or create any rights in favor of, any person other
than the parties hereto. The Commitment Parties may assign their commitments and
agreements hereunder, in whole or in part, to any of their respective
affiliates. In addition, until the termination of the syndication of the Term
Facility, as determined by the Lead Arrangers, the Commitment Parties may, with
the consent of the Borrower, assign their commitments and agreements hereunder,
in whole or in part, to other Lenders. Any assignment by any Commitment Party to
any potential Lender or any affiliate (other than an assignment by Goldman Sachs
to Goldman Sachs Bank USA) made prior to the Closing Date will only relieve such
Commitment Party of its obligations set forth herein to fund that portion of the
commitments so assigned if such assignment was approved by you in writing.
Neither this Commitment Letter nor the Fee Letter may be amended or any term or
provision hereof or thereof waived or otherwise modified except by an instrument
in writing signed by each of the parties hereto or thereto, as applicable, and
any term or provision hereof or thereof may be amended or waived only by a
written agreement executed and delivered by all parties hereto or thereto.
7.
Confidentiality.

Please note that this Commitment Letter, the Fee Letter and any written
communications provided by, or oral discussions with, the Commitment Parties in
connection with this arrangement are exclusively for the information of the
Borrower and may not be disclosed by you to any third party or circulated or
referred to publicly without our prior written consent except, after providing
written notice to the Commitment Parties, pursuant to a subpoena or order issued
by a court of competent jurisdiction or by a judicial, administrative or
legislative body or committee; provided, that we hereby consent to your
disclosure of (i) this Commitment Letter, the Fee Letter and such communications
and discussions to the Borrower's officers, directors, agents and advisors who
are directly involved in the consideration of the Term Facility and who have
been informed by you of the confidential nature of such advice and this
Commitment Letter and the Fee Letter and who have agreed to treat such
information confidentially, (ii) this Commitment Letter and the Fee Letter or
the information contained herein or therein to the Acquired Business to the
extent you notify such person




--------------------------------------------------------------------------------




of its obligations to keep such material confidential, and to the Acquired
Business's officers, directors, agents and advisors who are directly involved in
the consideration of the Term Facility to the extent such persons agree to hold
the same in confidence (provided that any disclosure of the Fee Letter or its
terms or substance to the Acquired Business or its officers, directors, agents
and advisors shall be redacted in a manner satisfactory to the Commitment
Parties), (iii) this Commitment Letter and the Fee Letter as required by
applicable law or compulsory legal process (in which case you agree to inform us
promptly thereof), (iv) this Commitment Letter and the Fee Letter to the extent
reasonably necessary or advisable in connection with the exercise of any remedy
or enforcement of any right under this Commitment Letter and the Fee Letter,
(v) this Commitment Letter in connection with the filing by the Borrower with
the Securities and Exchange Commission of a Current Report on Form 8-K reporting
the entry by the Borrower into this Commitment Letter, (vi) the existence of
this Commitment Letter and information about the Term Facility to market data
collectors, similar services providers to the lending industry, and service
providers to the Commitment Parties and the Lenders in connection with the
administration and management of the Term Facility and (vii) the information
contained in Annex C to Moody's and S&P; provided, that such information is
supplied to Moody's and S&P only on a confidential basis after consultation with
the Commitment Parties.
The Commitment Parties agree that they will treat as confidential all
information provided to them hereunder by or on behalf of the Borrower, the
Acquired Business or any of their respective subsidiaries or affiliates;
provided, however, that nothing herein will prevent the Commitment Parties from
disclosing any such information (a) pursuant to the order of any court or
administrative agency or in any pending legal or administrative proceeding, or
otherwise as required by applicable law or compulsory legal process (in which
case the Commitment Parties agree (except with respect to any audit or
examination conducted by bank accountants or any regulatory or self-regulatory
authority exercising examination or regulatory authority) to inform you promptly
thereof to the extent practicable and not prohibited by law), (b) upon the
request or demand of any regulatory authority purporting to have jurisdiction
over such person or any of its affiliates, (c) to the extent that such
information is publicly available or becomes publicly available other than by
reason of improper disclosure by such person, (d) to such person's affiliates
and their respective officers, directors, partners, members, employees, legal
counsel, independent auditors and other experts or agents who need to know such
information and on a confidential basis, (e) to potential and prospective
Lenders, participants and any direct or indirect contractual counterparties to
any swap or derivative transaction relating to the borrower or its obligations
under the Term Facility, in each case, who are advised of the confidential
nature of such information, (f) to Moody's and S&P and other rating agencies or
to market data collectors, similar service providers to the lending industry and
service providers to the Administrative Agent, the Commitment Parties and the
Lenders in connection with the syndication, administration and management of the
Term Facility; provided, that such information is limited to Annex C and is
supplied only on a confidential basis, (g) received by such person on a
non-confidential basis from a source (other than the Borrower, the Acquired
Business or any of their respective affiliates, advisors, members, directors,
employees, agents or other representatives) not known by such person to be
prohibited from disclosing such information to such person by a legal,
contractual or fiduciary obligation, (h) to the extent that such information was
already in the Commitment Parties' possession or is independently developed by
the Commitment Parties, (i) for purposes of establishing a “due diligence”
defense, (j) with your prior written consent and (k) to the extent reasonably
necessary or advisable in connection with the exercise of any remedy or
enforcement of any right under this Commitment Letter and the Fee Letter. The
Commitment Parties' obligation under this provision shall remain in effect until
the earlier of (i) one year from the date hereof and (ii) the date the
definitive Loan Documents are entered into by the Commitment Parties, at which
time any confidentiality undertaking in the definitive Loan Documents shall
supersede this provision.
8.
Absence of Fiduciary Relationship; Affiliates; Etc.

As you know, each Commitment Party (together with their respective affiliates,
the “Banks”) is a full service financial institution engaged, either directly or
through its affiliates, in a broad array of activities, including commercial and
investment banking, financial advisory, market making and trading, investment
management (both public and private investing), investment research, principal
investment, financial planning, benefits counseling, risk management, hedging,
financing, brokerage and other financial and non-financial activities and
services globally. In the ordinary course of their various business activities,
the Banks and funds or other entities in which the Banks invest or with which
they co-invest, may at any time purchase, sell, hold or vote long or short
positions and investments in securities, derivatives, loans, commodities,
currencies, credit default swaps and other financial instruments for their own
account and for the accounts of their customers. In addition, the Banks may at
any time communicate independent




--------------------------------------------------------------------------------




recommendations and/or publish or express independent research views in respect
of such assets, securities or instruments. Any of the aforementioned activities
may involve or relate to assets, securities and/or instruments of the Borrower,
the Acquired Business and/or other entities and persons which may (i) be
involved in transactions arising from or relating to the arrangement
contemplated by this Commitment Letter or (ii) have other relationships with the
Borrower or its affiliates. In addition, the Banks may provide investment
banking, commercial banking, underwriting and financial advisory services to
such other entities and persons. The arrangement contemplated by this Commitment
Letter may have a direct or indirect impact on the investments, securities or
instruments referred to in this paragraph, and employees working on the
financing contemplated hereby may have been involved in originating certain of
such investments and those employees may receive credit internally therefor.
Although the Banks in the course of such other activities and relationships may
acquire information about the transaction contemplated by this Commitment Letter
or other entities and persons which may be the subject of the financing
contemplated by this Commitment Letter, the Banks shall have no obligation to
disclose such information, or the fact that the Banks are in possession of such
information, to the Borrower or to use such information on the Borrower's
behalf.
Consistent with the Banks' policies to hold in confidence the affairs of its
customers, the Banks will not furnish confidential information obtained from you
by virtue of the transactions contemplated by this Commitment Letter to any of
its other customers. Furthermore, you acknowledge the Banks have no obligation
to use in connection with the transactions contemplated by this Commitment
Letter, or to furnish to you, confidential information obtained or that may be
obtained by them from any other person.
The Banks may have economic interests that conflict with those of the Borrower,
its equity holders and/or its affiliates. You agree that the Banks will act
under this Commitment Letter as independent contractors and that nothing in this
Commitment Letter or the Fee Letter or otherwise will be deemed to create an
advisory, fiduciary or agency relationship or fiduciary or other implied duty
between the Banks and the Borrower, its equity holders or its affiliates. You
acknowledge and agree that the transactions contemplated by this Commitment
Letter and the Fee Letter (including the exercise of rights and remedies
hereunder and thereunder) are arm's-length commercial transactions between the
Banks, on the one hand, and the Borrower, on the other, and in connection
therewith and with the process leading thereto, (i) the Banks have not assumed
(A) an advisory responsibility in favor of the Borrower, its equity holders or
its affiliates with respect to the financing transactions contemplated hereby or
(B) a fiduciary responsibility in favor of the Borrower, its equity holders or
its affiliates with respect to the transactions contemplated hereby, or in each
case, the exercise of rights or remedies with respect thereto or the process
leading thereto (irrespective of whether the Banks have advised, are currently
advising or will advise the Borrower, its equity holders or its affiliates on
other matters) or any other obligation to the Borrower except the obligations
expressly set forth in this Commitment Letter and the Fee Letter and (ii) the
Banks are acting solely as principals and not as the agents or fiduciaries of
the Borrower, its management, equity holders, affiliates, creditors or any other
person. The Borrower acknowledges and agrees that it has consulted its own legal
and financial advisors to the extent it deemed appropriate and that it is
responsible for making its own independent judgment with respect to such
transactions and the process leading thereto. The Borrower agrees that it will
not claim that the Banks have rendered advisory services of any nature or
respect with respect to the financing transactions contemplated hereby, or owe a
fiduciary or similar duty to the Borrower, in connection with such transactions
or the process leading thereto. As you know, Goldman, Sachs & Co. (together with
its affiliates, “GS”) and BMO Capital have been retained by the Borrower as
financial advisors (in such capacity, each, a “Financial Advisor” and,
collectively, the “Financial Advisors”) in connection with the Acquisition. Each
of the parties hereto agree to such retention, and further agree not to assert
any claim you might allege based on any actual or potential conflicts of
interest that might be asserted to arise or result from, on the one hand, the
engagement of the Financial Advisors, GS or BMO Capital and/or their respective
affiliates' arranging or providing or contemplating arranging or providing
financing for a competing bidder and, on the other hand, our and our affiliates'
relationships with you as described and referred to herein. In addition, GS
and/or BMO Capital may employ the services of their respective affiliates in
providing services and/or performing their obligations hereunder and may
exchange with such affiliates information concerning the Borrower, the Acquired
Business and other companies that may be the subject of this arrangement, and
such affiliates will be entitled to the benefits afforded to GS and BMO Capital
hereunder.
In addition, please note that the Commitment Parties do not provide accounting,
tax or legal advice.




--------------------------------------------------------------------------------




9.
Miscellaneous.

The Commitment Parties' commitments and agreements hereunder will terminate upon
the first to occur of (i) the consummation of the Acquisition, (ii) the
abandonment or termination of the Acquisition Agreement (as defined in Annex B)
and (iii) the “Outside Date” (as defined in the Acquisition Agreement as in
effect on the date hereof), as such date may be extended, and only to the extent
that such date is actually extended, in accordance with the terms of the
definition thereof in the Acquisition Agreement as in effect on the date hereof,
provided that, in no event shall such date be later than 90 days from the first
“Outside Date” (referred to above), unless the closing of the Term Facility, on
the terms and subject to the conditions contained herein, has been consummated
on or before such date.
Notwithstanding the foregoing, if the Borrower specifies, in up to three written
notices to the Lead Arrangers delivered prior to the commencement of the
Marketing Period, that the final amount of commitments under the Term Facility
shall be less than the aggregate amount of commitments then outstanding, then
the commitments of the Initial Lenders under the Term Facility shall be
automatically reduced to such lesser amount specified by the Borrower; provided,
that (i) in no event shall the final amount of commitments under the Term
Facility be reduced to less than $100.0 million, unless such commitments are
reduced to $0, and (ii) after the delivery by the Borrower of the written notice
described in paragraph 5 of Annex D and the commencement of the Marketing
Period, the final amount of commitments under the Term Facility and the amount
of the Term Facility to be funded on the Closing Date may not be further reduced
without the consent of the Lead Arrangers, unless such commitments are reduced
to $0.
The provisions set forth under Sections 3, 4, 5 (including Annex A), 7 and 8
hereof and this Section 9 and the provisions of the Fee Letter will remain in
full force and effect regardless of whether definitive Loan Documents are
executed and delivered. The provisions set forth in the Fee Letter and under
Sections 5 (including Annex A), 7 and 8 hereof and this Section 9 will remain in
full force and effect notwithstanding the expiration or termination of this
Commitment Letter or the Commitment Parties' commitments and agreements
hereunder.
The Borrower, for itself and its affiliates, agrees that any suit or proceeding
arising in respect of this Commitment Letter or the Commitment Parties'
commitments or agreements hereunder or the Fee Letter will be tried exclusively
in any Federal court of the United States of America sitting in the Borough of
Manhattan or, if that court does not have subject matter jurisdiction, in any
state court located in the City and County of New York, and the Borrower hereby
submits to the exclusive jurisdiction of, and to venue in, such court. Any right
to trial by jury with respect to any action or proceeding arising in connection
with or as a result of either the Commitment Parties' commitments or agreements
or any matter referred to in this Commitment Letter or the Fee Letter is hereby
waived by the parties hereto. The Borrower, for itself and its affiliates,
agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Service of any process, summons, notice or
document by registered mail or overnight courier addressed to any of the parties
hereto at the addresses above shall be effective service of process against such
party for any suit, action or proceeding brought in any such court. This
Commitment Letter and the Fee Letter will be governed by and construed in
accordance with the laws of the State of New York without regard to principles
of conflicts of laws.
The Commitment Parties hereby notify the Borrower and the Acquired Business
that, pursuant to the requirements of the USA PATRIOT Act (Title III of
Pub. L. 107‑56 (signed into law October 26, 2001)) (the “Patriot Act”), the
Commitment Parties and each Lender may be required to obtain, verify and record
information that identifies the Borrower and each of the Guarantors (as defined
in Annex C), which information includes the name and address of the Borrower and
each of the Guarantors and other information that will allow the Commitment
Parties and each Lender to identify the Borrower and each of the Guarantors in
accordance with the Patriot Act. This notice is given in accordance with the
requirements of the Patriot Act and is effective for the Commitment Parties and
each Lender.
This Commitment Letter may be executed in any number of counterparts, each of
which when executed will be an original, and all of which, when taken together,
will constitute one agreement. Delivery of an executed counterpart of a
signature page of this Commitment Letter by facsimile transmission or electronic
transmission (in pdf format) will be effective as delivery of a manually
executed counterpart hereof. This Commitment Letter and the Fee Letter are the
only agreements that have been entered into among the parties hereto with
respect to the Term Facility and set




--------------------------------------------------------------------------------




forth the entire understanding of the parties with respect thereto and supersede
any prior written or oral agreements among the parties hereto with respect to
the Term Facility.
[Remainder of page intentionally left blank]
 




--------------------------------------------------------------------------------






Please confirm that the foregoing is in accordance with your understanding by
signing and returning to the Commitment Parties the enclosed copy of this
Commitment Letter, together, if not previously executed and delivered, with the
Fee Letter, on or before the close of business on September 4, 2013, whereupon
this Commitment Letter and the Fee Letter will become binding agreements between
us. If this Commitment Letter and the Fee Letter have not been signed and
returned as described in the preceding sentence by such date, this offer will
terminate on such date. We look forward to working with you on this transaction.


Very truly yours,
GOLDMAN SACHS LENDING PARTNERS LLC
By:    
                    
Authorized Signatory


BANK OF MONTREAL
By:        
                
Authorized Signatory
BMO CAPITAL MARKETS CORP.
By:                        


Authorized Signatory


ACCEPTED AND AGREED AS OF
THE DATE FIRST ABOVE WRITTEN:
LOUISIANA-PACIFIC CORPORATION
By:                        
Name:
Title:


    




--------------------------------------------------------------------------------






Annex A


In the event that the Commitment Parties become involved in any capacity in any
action, proceeding or investigation brought by or against any person, including
shareholders, partners, members or other equity holders of the Borrower or the
Acquired Business in connection with or as a result of either this arrangement
or the Transactions (together, the “Letters”), the Borrower agrees to
periodically reimburse the Commitment Parties for their reasonable and
documented out-of-pocket legal and other expenses (including the cost of any
investigation and preparation) incurred in connection therewith. The Borrower
also agrees to indemnify and hold the Commitment Parties harmless against any
and all losses, claims, damages or liabilities to any such person in connection
with or as a result of either this arrangement or the Transactions (whether or
not such investigation, litigation, claim or proceeding is brought by you, your
equity holders or creditors or an indemnified person and whether or not any such
indemnified person is otherwise a party thereto), except to the extent that such
loss, claim, damage or liability has been found by a final, non-appealable
judgment of a court of competent jurisdiction to have resulted from the gross
negligence, bad faith or willful misconduct of the Commitment Parties in
performing the services that are the subject of the Letters or the material
breach by the Commitment Parties of the Letters. In respect of any judgment or
order given or made for any amount due under this Commitment Letter, the Fee
Letter or the transactions contemplated hereby that is expressed and paid in a
currency (the “judgment currency”) other than United States dollars, the
Borrower will indemnify the Commitment Parties against any loss incurred by the
Commitment Parties as a result of any variation as between (i) the rate of
exchange at which the United States dollar amount is converted into the judgment
currency for the purpose of such judgment or order and (ii) the rate of exchange
at which the Commitment Parties are able to purchase United States dollars with
the amount of the judgment currency actually received by the Commitment Parties
at the time of such receipt. The foregoing indemnity shall constitute a separate
and independent obligation of the Borrower and shall survive any termination of
this Commitment Letter, the Fee Letter or the transactions contemplated hereby,
and shall continue in full force and effect notwithstanding any such judgment or
order as aforesaid. The term “rate of exchange” shall include any premiums and
costs of exchange payable in connection with the purchase of or conversion into
United States dollars. If for any reason the foregoing indemnification is
unavailable to the Commitment Parties or insufficient to hold them harmless,
then the Borrower will contribute to the amount paid or payable by the
Commitment Parties as a result of such loss, claim, damage or liability in such
proportion as is appropriate to reflect the relative economic interests of
(i) the Borrower and the Acquired Business and their respective affiliates,
shareholders, partners, members or other equity holders on the one hand and
(ii) the Commitment Parties on the other hand in the matters contemplated by the
Letters as well as the relative fault of (i) the Borrower and the Acquired
Business and their respective affiliates, shareholders, partners, members or
other equity holders on the one hand and (ii) the Commitment Parties with
respect to such loss, claim, damage or liability and any other relevant
equitable considerations. The reimbursement, indemnity and contribution
obligations of the Borrower under this paragraph will be in addition to any
liability which the Borrower may otherwise have, will extend upon the same terms
and conditions to any affiliate of the Commitment Parties and the partners,
members, directors, agents, employees and controlling persons (if any), as the
case may be, of the Commitment Parties and any such affiliate, and will be
binding upon and inure to the benefit of any successors, assigns, heirs and
personal representatives of the Borrower, the Commitment Parties any such
affiliate and any such person. The Borrower also agrees that neither any
indemnified party nor any of such affiliates, partners, members, directors,
agents, employees or controlling persons will have any liability to the Borrower
or any person asserting claims on behalf of or in right of the Borrower or any
other person in connection with or as a result of either this arrangement or the
Transactions, except to the extent that any losses, claims, damages, liabilities
or expenses incurred by the Borrower or its affiliates, shareholders, partners
or other equity holders have been found by a final, non-appealable judgment of a
court of competent jurisdiction to have resulted from the gross negligence, bad
faith or willful misconduct of such indemnified party in performing the services
that are the subject of the Letters or from a material breach by such
indemnified party of its obligations under the Letters; provided, however, that
in no event will such indemnified party or such other parties have any liability
for any indirect, consequential, special or punitive damages in connection with
or as a result of such indemnified party's or such other parties' activities
related to the Letters. The provisions of this Annex A will survive any
termination or completion of the arrangement provided by the Letters.
    
Annex B




--------------------------------------------------------------------------------




Louisiana-Pacific Corporation
Transaction Description
Certain capitalized terms used but not defined herein are defined in the
Commitment Letter.
The Borrower intends to acquire (the “Acquisition”), directly or indirectly, all
of the issued and outstanding common shares of an entity previously identified
to us by you as “Amazon” (“Amazon” and, together with its subsidiaries, the
“Acquired Business”) and its subsidiaries pursuant to the Acquisition Agreement
(as defined below).
In connection with the foregoing, it is intended that:
1.
Pursuant to an arrangement agreement (including the exhibits and schedules
thereto, the “Acquisition Agreement”), the Borrower will purchase all of the
issued and outstanding equity common shares of Amazon. After giving effect to
the Acquisition, the Borrower will directly or indirectly own all of the equity
interests in Amazon.

2.
The Borrower will obtain up to $430.0 million under a senior secured term loan B
facility (the “Term Facility”) subject to reduction as set forth in the second
paragraph of Section 9 of the Commitment Letter and having the terms set forth
on Annex C.

3.
The Borrower and/or its subsidiaries may, or may cause Amazon to, solicit the
consent of the holders of a majority in aggregate principal amount of Amazon's
outstanding 7.5% Senior Secured Notes due 2017 (the “Existing Target Notes” and
such holders, the “Existing Holders”) to (a) the execution of a supplemental
indenture to the Indenture, dated as of November 27, 2012, among Amazon, the
guarantors party thereto, The Bank of New York Mellon, as trustee and as U.S.
collateral agent, and BNY Trust Company of Canada, as Canadian collateral agent
(the “Existing Indenture”) that eliminates any requirement of Amazon or any
other person to make a “Change of Control Offer” (as defined in the Existing
Indenture) in connection with the Acquisition or (b) waive compliance with any
such requirement in connection with the Acquisition (any such consent or waiver
solicitation is referred to herein as a “Consent Solicitation” and any Consent
Solicitation for which the requisite consent of the Existing Holders has been
obtained is referred to herein as the “Requisite Consent”).

4.
Amazon, the Borrower or a subsidiary of the Borrower may consummate a Change of
Control Offer or an Alternate Offer (each as defined in the Existing Indenture
and, for purposes hereof, each a “COC Offer”), including a possible Alternate
Offer (as defined in the Existing Indenture) consummated prior to the Closing
Date for any and all of the Existing Target Notes in a manner that satisfies the
requirements of the Existing Indenture and that is structured to include an
early tender date at least 21 days prior to the Closing Date with a customary
premium to be agreed to be paid to Existing Holders that tender on, or prior to,
such date (any Alternate Offer meeting the foregoing requirements is referred to
herein as the “Requisite COC Offer”).

5.
The Borrower and its subsidiaries may, or may cause Amazon to, redeem, purchase
or defease the Existing Target Notes and/or satisfy and discharge the Existing
Indenture, in each case, in accordance with the provisions of the Existing
Indenture.

6.
The proceeds of the Term Facility, together with (a) cash on hand at the
Borrower and/or its subsidiaries, (b) cash on hand at the Acquired Business,
(c) borrowings under asset-based revolving credit facilities of the Borrower
and/or its subsidiaries and/or the Acquired Business (to the extent such
borrowings are available and permitted to be drawn) and (d) common equity of the
Borrower issued to shareholders (and option holders) of Amazon, on the Closing
Date will be applied (i) to finance all of the cash consideration required in
the Acquisition, (ii) to finance the redemption, purchase or defeasance of the
Existing Target Notes (including the purchase of any Existing Target Notes
tendered pursuant to any COC Offer) or the satisfaction and discharge of the
Existing Indenture, (iii) to pay the costs, fees and expenses incurred in
connection with the Transactions (including any costs, fees and expenses
associated with the Consent Solicitation or a COC Offer, if any) (such costs,
fees and expenses, the “Transaction Costs”) and (iv) to fund general working
capital needs of the Borrower, its subsidiaries and the Acquired Business.

The transactions described above (including payment of the Transaction Costs)
are collectively referred to herein as the “Transactions”.




--------------------------------------------------------------------------------




Annex C
Louisiana-Pacific Corporation
Summary of the Term Facility
This Summary outlines certain terms of the Term Facility referred to in the
Commitment Letter, of which this Annex C is a part. Certain capitalized terms
used herein are defined in the Commitment Letter.
Borrower:
Louisiana-Pacific Corporation, a Delaware corporation (the “Borrower”).

Guarantors:
Each of the Borrower's existing and subsequently acquired or organized domestic
wholly-owned restricted subsidiaries that are guarantors of the Borrower's 7.5%
senior notes due 2020 (collectively, the “Guarantors”) will guarantee (the
“Guarantee”) all obligations under the Term Facility and under any interest rate
protection arrangements owed to the Administrative Agent, the Lead Arrangers,
any Lender or any affiliate of the Administrative Agent, the Lead Arrangers or
any Lender (“Hedging Agreements”) other than any obligation of any Guarantor to
pay or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of section 1a(47) of the Commodity Exchange Act (a
“Swap”), if, and to the extent that, all or a portion of the guarantee by such
Guarantor of, or the grant by the Borrower or any Guarantor of a security
interest to secure, such Swap (or any guarantee thereof) is or becomes illegal
under the Commodity Exchange Act or any rule, regulation or order of the
Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) (collectively, “Excluded Swap Obligations”).

Purpose/Use of Proceeds:
The proceeds of the Term Facility will be used (a) to finance a portion of the
cash consideration in the Acquisition (including payment of fees, commissions
and expenses in connection with the Acquisition), (b) to finance the redemption,
purchase or defeasance of the Existing Target Notes (including the purchase of
any Existing Target Notes tendered pursuant to any COC Offer) or the
satisfaction and discharge of the Existing Indenture, (c) to pay the Transaction
Costs, and (d) to fund general working capital needs of the Borrower, its
subsidiaries and the Acquired Business.

Joint Lead Arrangers and
Joint Bookrunners:
Goldman Sachs Lending Partners LLC and BMO Capital Markets Corp. (in such
capacities, each a “Lead Arranger” and, collectively, the “Lead Arrangers”).

Syndication Agent:
BMO Capital Markets Corp. (in its capacity as Syndication Agent, the
“Syndication Agent”).

Administrative Agent:
Goldman Sachs Lending Partners LLC (in its capacity as Administrative Agent, the
“Administrative Agent”).

Lenders:
Goldman Sachs Lending Partners LLC, Bank of Montreal and/or other financial
institutions selected by Goldman Sachs Lending Partners LLC and Bank of Montreal
(each, a “Lender” and, collectively, the “Lenders”).

Amount of Term Facility:
Up to $430.0 million senior secured term loan B facility (the “Term Facility”)
subject to reduction as set forth in the second paragraph of Section 9 of the
Commitment Letter.





--------------------------------------------------------------------------------




Refinancing Facilities:
The Borrower shall be permitted to refinance loans under the Term Facility from
time to time, in whole or in part, with (a) one or more new term facilities
(each, a “Refinancing Term Facility”) under the Loan Documents with the consent
of the Borrower, the Administrative Agent (not to be unreasonably conditioned,
withheld or delayed) and the lenders providing such Refinancing Term Facility,
(b) one or more series of senior unsecured notes or loans, (c) one or more
series of senior secured notes or loans that will be secured by the Collateral
on a pari passu basis with the Term Facility, or (d) one or more series of
junior lien senior secured notes or loans that will be secured on a subordinated
basis to the Term Facility, which will be subject to customary intercreditor
and/or subordination arrangements reasonably satisfactory to the Administrative
Agent and the Borrower (any such notes or loans, “Refinancing Notes”), subject,
in each case in which the Term Facility is refinanced only in part, solely to
the following terms and conditions: (i) any such Refinancing Term Facility or
Refinancing Notes shall not have a principal amount in excess of the principal
amount of Term Facility so refinanced and not mature prior to the maturity date
of, or have a shorter weighted average life to maturity than, the loans under
the Term Facility being refinanced; (ii) any Refinancing Term Facility or
Refinancing Notes shall not be guaranteed by any person that is not a Guarantor;
(iii) to the extent secured, any Refinancing Term Facility or Refinancing Notes
shall not be secured by any assets that do not constitute Collateral; and
(iv) the other terms and conditions of such Refinancing Term Facility or
Refinancing Notes shall be consistent with then-prevailing market terms for such
indebtedness (except for covenants or other provisions applicable only to
periods after the latest final maturity date of the Term Facility existing at
the time of such refinancing).

Availability:
One drawing may be made under the Term Facility on the Closing Date.

Maturity:
Sixth-year anniversary of the Closing Date; provided that the Loan Documents
shall provide the right for individual Lenders to agree to extend the maturity
date of the outstanding loans under the Term Facility owed to such Lenders upon
the request of the Borrower and without the consent of any other Lender (it
being understood that each Lender under the Term Facility shall have the
opportunity to participate in such extension on the same terms and conditions as
each other Lender under the Term Facility).

Closing Date:
The date on which the borrowings under the Term Facility are made and the
Acquisition is consummated (the “Closing Date”).

Amortization:
The outstanding principal amount of the Term Facility will be payable in equal
quarterly amounts of 1.00% per annum, with the remaining balance due on the
sixth-year anniversary of the Closing Date.

Interest Rate:
All amounts outstanding under the Term Facility will bear interest, at the
Borrower's option, as follows:

(i)
at the Base Rate plus 2.25% per annum; or

(ii)
at the reserve adjusted Eurodollar Rate plus 3.25% per annum.

As used herein, the terms “Base Rate” and “reserve adjusted Eurodollar Rate”
will have meanings customary and appropriate for financings of this type, and
the basis for calculating accrued interest and the interest periods for loans
bearing interest at the reserve adjusted Eurodollar Rate will be customary and
appropriate




--------------------------------------------------------------------------------




for financings of this type subject to a reserve adjusted Eurodollar Rate
“floor” of 1.00%. In no event shall the Base Rate be less than the sum of
(i) the one-month reserve adjusted Eurodollar Rate (after giving effect to any
reserve adjusted Eurodollar Rate “floor”) plus (ii) the difference between the
applicable stated margin for reserve adjusted Eurodollar Rate loans and the
applicable stated margin for Base Rate loans.
After the occurrence and during the continuance of any event of default under
the Loan Documents, interest on amounts then outstanding will accrue at a rate
equal to the rate then applicable thereto, or otherwise at a rate equal to the
rate then applicable to loans bearing interest at the rate determined by
reference to the Base Rate, in each case plus an additional two percentage
points (2.00%) per annum. Such interest will be payable on demand.
Interest Payments:
Quarterly for loans bearing interest with reference to the Base Rate; except as
set forth below, on the last day of selected interest periods (which will be
one, two, three and six months) for loans bearing interest with reference to the
reserve adjusted Eurodollar Rate (and at the end of every three months, in the
case of interest periods of longer than three months); and upon prepayment, in
each case payable in arrears and computed on the basis of a 360-day year
(365/366-day year with respect to loans bearing interest with reference to the
Base Rate).

Voluntary Prepayments:
The Term Facility may be prepaid in whole or in part, subject to the “Call
Premium” below, without premium or penalty; provided, that loans bearing
interest with reference to the reserve adjusted Eurodollar Rate will be
prepayable only on the last day of the related interest period unless the
Borrower pays any related breakage costs. Voluntary prepayments of the Term
Facility will be applied to scheduled amortization payments as directed by the
Borrower.

Mandatory Prepayments:
Subject to the terms of the intercreditor agreement and any mandatory
prepayments required under the ABL Credit Agreement or any other agreement
evidencing or related to indebtedness of the Borrower and its subsidiaries
permitted by the terms of the Loan Documents and the Existing Indenture, the
following mandatory prepayments will be required (subject to certain basket
amounts to be negotiated in the definitive Loan Documents):

1.
Asset Sales: Prepayments in an amount equal to 100% of the net cash proceeds of
the sale or other disposition of any property or assets of the Borrower or its
restricted subsidiaries, subject to certain exceptions to be determined,
including for net cash proceeds of sales or other dispositions of (i) inventory
in the ordinary course of business, (ii) obsolete or worn-out property,
(iii) property no longer useful in such person's business and (iv) net cash
proceeds that are reinvested in other long-term assets useful in the business of
the Borrower and its restricted subsidiaries within 12 months of receipt thereof
(or within 18 months of receipt thereof, if the Borrower or its restricted
subsidiaries have committed to reinvest within six months following such
12-month period).

2.
Insurance Proceeds: Prepayments in an amount equal to 100% of the net cash
proceeds of insurance paid on account of any loss of any property or assets of
the Borrower or its restricted subsidiaries, subject to certain exceptions to be
determined, including for net cash proceeds that are reinvested in other
long-term assets useful in the business of the Borrower and its restricted
subsidiaries within 12 months of receipt thereof (or within 18 months of receipt
thereof, if the Borrower or its restricted subsidiaries





--------------------------------------------------------------------------------




have committed to reinvest within six months following such 12-month period).
3.
Incurrence of Indebtedness: Prepayments in an amount equal to 100% of the net
cash proceeds received from the incurrence of indebtedness by the Borrower or
its subsidiaries (other than indebtedness otherwise permitted under the Loan
Documents).

4.
Excess Cash Flow: Commencing with the first full fiscal year of the Borrower
after the Closing Date, prepayments in an amount equal to 50% (subject to
reductions to a lower percentage upon achievement of certain financial
performance measures to be determined) of “excess cash flow” (to be defined in
the applicable Loan Document); provided, that at the option of the Borrower, the
amount of such mandatory prepayment shall be reduced dollar-for-dollar by the
amount of voluntary prepayments of the Term Facility (other than voluntary
prepayments funded with the proceeds of incurrences of indebtedness) made prior
to the excess cash flow payment date.

All mandatory prepayments of the Term Facility will be applied without penalty
or premium (except for breakage costs, if any) and will be applied pro rata to
remaining scheduled amortization payments and the payments at final maturity.
Soft-Call Premium:
In the event that all or any portion of the Term Facility is repaid or prepaid
in connection with a Repricing Transaction (as defined below) occurring on or
prior to the first anniversary of the Closing Date, such repayment or prepayment
will be made at 101.0% of the principal amount so repaid or prepaid.

“Repricing Transaction” means (i) any repayment or prepayment of loans under the
Term Facility with proceeds or, or any conversion of loans under the Term
Facility into, any debt financing having an effective yield that is less than
the effective yield of the loans under the Term Facility (as such comparative
rates are determined in the reasonable judgment of the Administrative Agent) and
(ii) any waiver, consent or amendment that reduces the effective yield of the
loans under the Term Facility (in each case, after giving effect to upfront
fees, interest rate spreads, interest rate benchmark floors and original issue
discount, but excluding the effect of any arrangement, structuring, syndication
or other fees payable in connection therewith that are not shared with all
lenders and without taking into effect any fluctuations in LIBOR or comparable
rate).
Security:
The Term Facility, each Guarantee and any interest rate hedging obligations of
the Borrower or any Guarantor owed to the Administrative Agent, the Lead
Arrangers, any Lender or any affiliate of the Administrative Agent, the Lead
Arrangers or any Lender (the “Hedging Obligations”) other than Excluded Swap
Obligations will be secured by the following assets of the Borrower and each
Guarantor, whether owned on the Closing Date or thereafter acquired:

(a)
perfected second-priority security interests in the primary collateral securing
the obligations under the Loan and Security Agreement dated as of March 10, 2009
(as amended, restated, supplemented, replaced or otherwise modified from time to
time, the “ABL Credit Agreement”) by and among Louisiana-Pacific Corporation,
certain of its subsidiaries, the lenders from time to time party thereto and
Bank of America, N.A., as administrative agent, including certain current assets
of the Borrower and the Guarantors (collectively, the “Current Asset
Collateral”); and





--------------------------------------------------------------------------------




(b)
perfected first-priority security interests in substantially all other assets of
the Borrower and the Guarantors, including, without limitation, a pledge of 100%
of the capital stock of each domestic subsidiary of the Borrower and all
intercompany debt owing to the Borrower and the Guarantors, but limited in the
case of capital stock of foreign subsidiaries to a pledge of 65% of the capital
stock of each first-tier foreign subsidiary of the Borrower (collectively, the
“Fixed Asset Collateral” and, together with the Current Asset Collateral, the
“Collateral”).

Notwithstanding the foregoing, the Collateral shall exclude (i) leasehold real
property, (ii) certain fee-owned real property to be agreed, (iii) interests in
partnerships, joint ventures, and non-wholly owned subsidiaries which cannot be
pledged without consent of one or more third parties, (iv) the capital stock of
captive insurance companies, not-for-profit subsidiaries and special purpose
entities used for securities facilities and unrestricted subsidiaries,
(v) margin stock, (vi) security interests to the extent the same would result in
adverse tax consequences as reasonably determined by the Borrower, (vii) any
property or assets the pledge of which would require governmental consent,
approval, license or authorization, (viii) all foreign intellectual property and
any “intent to use” trademark applications, (ix) motor vehicles and other assets
subject to certificates of title, (x) any lease, license or other similar
agreement or any property subject to a purchase money security interest or
similar arrangement to the extent that a grant of a security interest therein
would violate or invalidate such lease, license or similar agreement or purchase
money arrangement or create a right of termination in favor any other party
thereto after giving effect to the applicable anti-assignment provisions of the
Uniform Commercial Code and other applicable law, and (xi) other customary
exceptions to be agreed.
All security arrangements relating to the Term Facility and the Hedging
Obligations will be in form and substance satisfactory to the Administrative
Agent and the Lead Arrangers and will be perfected on the Closing Date. The
foregoing requirement is subject to and limited and qualified by the second
paragraph of Section 2 of the Commitment Letter.
The priority of the security interests in the Collateral and related creditors'
rights will be set forth in customary intercreditor arrangements included in the
Collateral documents and will be in form and substance satisfactory to the
Administrative Agent and the Lead Arrangers.
Representations and
Warranties:
The credit agreement for the Term Facility will contain only the following
representations and warranties by the Borrower (with respect to the Borrower and
its restricted subsidiaries), which shall be on terms customary for transactions
of this type: due organization; requisite power and authority; qualification;
equity interests and ownership; due authorization, execution, delivery and
enforceability of the Loan Documents; creation, perfection and priority of
security interests (subject to the limitations on perfection set forth in the
second paragraph of Section 2 of the Commitment Letter); no conflicts;
governmental consents; historical and projected financial condition; no material
adverse change; absence of material litigation; payment of taxes; title to
properties; environmental matters; no defaults under material agreements;
Investment Company Act and margin stock matters; ERISA and other employee
matters; absence of brokers or finders fees; solvency of the Borrower and its
subsidiaries taken as a whole; compliance with





--------------------------------------------------------------------------------




laws; status as first lien senior debt; full disclosure; and Patriot Act and
other related matters.
Covenants:
The definitive Loan Documents for the Term Facility will contain only the
following affirmative and negative covenants by the Borrower (with respect to
the Borrower and its restricted subsidiaries), which shall be on terms customary
for transactions of this type:

- financial covenants:
none;

- affirmative covenants:
delivery of financial statements and notices of certain material events;
maintenance of existence; payment of taxes and claims; maintenance of
properties; maintenance of insurance; books and records; inspections; lender
meetings; compliance with laws; environmental matters; additional collateral and
guarantors; maintenance of corporate level and facility level ratings; cash
management and further assurances, including, in each case, exceptions and
baskets to be mutually agreed upon; and

- negative covenants:
limitations with respect to other indebtedness; liens; negative pledges;
restricted junior payments (e.g., dividends, distributions, buy-back redemptions
or certain payments on certain debt); restrictions on subsidiary distributions;
investments, mergers and acquisitions; sales of assets (including subsidiary
interests); sales and lease-backs; transactions with affiliates; conduct of
business; amendments and waivers of organizational documents, junior
indebtedness and other material agreements; and changes to fiscal year,
including, in each case, exceptions and baskets to be mutually agreed upon.

Events of Default:
The definitive Loan Documents for the Term Facility will include events of
default (and, as appropriate, exceptions, baskets and grace periods) limited to:
failure to make payments when due, defaults under other material agreements or
instruments of indebtedness, certain events under material hedging agreements,
noncompliance with covenants, breaches of representations and warranties in any
material respect, bankruptcy, judgments in excess of specified amounts, ERISA,
impairment of security interests in a material portion of the collateral,
invalidity of guarantees, and “change of control” (to be defined in a mutually
agreed upon manner).

Unrestricted Subsidiaries:
The Borrower will be permitted to designate any subsidiary as an “unrestricted
subsidiary” and subsequently redesignate any such unrestricted subsidiary as a
restricted subsidiary, provided that immediately before and after giving effect
to any such designation or re-designation, no default or event of default shall
have occurred and be continuing. The designation of any restricted subsidiary as
an unrestricted subsidiary shall constitute an investment therein at the date of
designation in an amount equal to the fair market value of such subsidiary. The
designation of any unrestricted subsidiary as a restricted subsidiary shall
constitute the incurrence at the time of designation of any indebtedness and
liens of such subsidiary existing at such time. Unrestricted subsidiaries will
not be subject to the representations and warranties, affirmative or negative
covenants or events of default and other provisions of the Loan Documents.

Conditions Precedent to
Borrowing:
The several obligations of the Lenders to make, or cause one of their respective
affiliates to make, loans under the Term Facility will be subject to the
conditions precedent referred to in the Commitment Letter and listed on Annex D
attached to the Commitment Letter.





--------------------------------------------------------------------------------




Assignments and
Participations:
The Lenders may assign all or, in an amount of not less than $1.0 million, any
part of, their respective shares of the Term Facility to their affiliates (other
than natural persons) or one or more banks, financial institutions or other
entities that are eligible assignees (to be defined in the Loan Documents) which
are reasonably acceptable to the Administrative Agent and (except during the
continuance of an event of default under the Loan Documents) the Borrower, each
such consent not to be unreasonably withheld or delayed. The Borrower's consent
shall be deemed to have been given if the Borrower has not responded within ten
(10) business days of an assignment request. Upon such assignment, such
affiliate, bank, financial institution or entity will become a Lender for all
purposes under the Loan Documents; provided, that assignments made to affiliates
and other Lenders will not be subject to the above described consent or minimum
assignment amount requirements. A $3,500 processing fee will be required in
connection with any such assignment, with exceptions to be agreed. The Lenders
will also have the right to sell participations without restriction, subject to
customary limitations on voting rights, in their respective shares of the Term
Facility.

Requisite Lenders:
Amendments and waivers will require the approval of Lenders (other than
Defaulting Lenders) holding more than 50% of total commitments or exposure under
the Term Facility (“Requisite Lenders”), provided, that, in addition to the
approval of Requisite Lenders, the consent of each Lender directly and adversely
affected thereby will be required with respect to matters relating to
(a) increases in the commitment of such Lender, (b) reductions of principal,
interest, fees or premium, (c) extensions of final maturity or the due date of
any amortization, interest, fee or premium payment, (d) certain collateral
issues and (e) the definition of Requisite Lenders.

On or before the final maturity date of each of the Term Facility, the Borrower
shall have the right to extend the maturity date of all or a portion of the Term
Facility with only the consent of the Lenders whose loans or commitments are
being extended, and otherwise on terms and conditions to be mutually agreed by
the Lead Arrangers and the Borrower; it being understood that each Lender shall
have the opportunity to participate in such extension on the same terms and
conditions as each other Lender.
Yield Protection:
The Term Facility will contain customary provisions (a) protecting the Lenders
against increased costs or loss of yield resulting from changes in reserve,
capital adequacy, liquidity and capital requirements (or their interpretation),
illegality, unavailability and other requirements of law and from the imposition
of or changes in certain withholding or other taxes and (b) indemnifying the
Lenders for “breakage costs” incurred in connection with, among other things,
any prepayment of a Eurodollar Rate loan on a day other than the last day of an
interest period with respect thereto. For all purposes of the Loan Documents,
(i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and all
requests, rules, guidelines and directives promulgated thereunder and (ii) all
requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case, pursuant to Basel III, shall be deemed introduced or
adopted after the date of the Loan Documents. The Term Facility will provide
that all payments are to be made free and clear of any taxes (other than
franchise taxes and taxes on overall net income), imposts, assessments,
withholdings or other deductions whatsoever. Lenders will furnish





--------------------------------------------------------------------------------




to the Administrative Agent appropriate certificates or other evidence of
exemption from U.S. federal tax withholding.
Indemnity:
The Term Facility will provide customary and appropriate provisions relating to
indemnity and related matters in a form reasonably satisfactory to the Lead
Arrangers, the Administrative Agent and the Lenders.

Governing Law and
Jurisdiction:
The Term Facility will provide that the Borrower will submit to the exclusive
jurisdiction and venue of the federal and state courts of the State of New York
(except to the extent the Administrative Agent, the Collateral Agent (to be
defined in the Loan Documents) or any Lender requires submission to any other
jurisdiction in connection with the exercise of any rights under any security
document or the enforcement of any judgment) and will waive any right to trial
by jury. New York law will govern the Loan Documents, except with respect to
certain security documents where applicable local law is necessary for
enforceability or perfection.

Counsel to the Lead Arrangers
and Administrative Agent:
Latham & Watkins LLP.





--------------------------------------------------------------------------------






Annex D
Louisiana-Pacific Corporation
Summary of Conditions Precedent to the Term Facility
This Summary of Conditions Precedent outlines certain of the conditions
precedent to the Term Facility referred to in the Commitment Letter, of which
this Annex D is a part. Certain capitalized terms used herein are defined in the
Commitment Letter.
1.
Concurrent Transactions: The proceeds from borrowings made on the Closing Date
pursuant to the Term Facility, together with (a) cash on hand at the Borrower
and/or its subsidiaries, (b) cash on hand at the Acquired Business and
(c) borrowings under asset-based revolving credit facilities of the Borrower
and/or its subsidiaries and/or the Acquired Business (to the extent such
borrowings are available and permitted to be drawn) will be sufficient (i) to
finance all of the cash consideration required in the Acquisition, (ii) to
finance the purchase of any Existing Target Notes that are tendered pursuant to
any COC Offer and required to be purchased on or prior to the Closing Date and
(iii) to pay the Transaction Costs. The terms of the Acquisition Agreement will
be reasonably satisfactory to the Lead Arrangers (it being agreed that the draft
Acquisition Agreement dated September 4, 2013 provided to the Lead Arrangers is
reasonably satisfactory to the Lead Arrangers)     In order for the Acquisition
Agreement to be acceptable to the Lead Arrangers, it must contain provisions
giving the Lead Arrangers and the Lenders the benefit of various protective
provisions, including, without limitation, exclusive New York forum, waiver of
jury trial, full exculpation of the financing sources, limitations on damages
and remedies (to the extent the concept is included for the benefit of the
purchaser), waiver of claims not based in contract and the Lead Arrangers and
Lenders are third-party beneficiaries of the foregoing. and the Acquisition
shall have been consummated pursuant to the Acquisition Agreement, in each case
without giving effect to any modifications, consents, amendments or waivers
thereto that are materially adverse to the Lenders and the Lead Arrangers (it
being understood that (x) any amendment to Sections 9.3 (Third Party
Beneficiaries), 9.6 (Governing Law; Waiver of Jury Trial) or 9.12 (No Recourse)
(or the related definitions) of the Acquisition Agreement as in effect on the
date hereof that is adverse to the Lenders and the Lead Arrangers and (y) any
reduction of the purchase price in respect of the Acquisition, except to the
extent such reduction is applied to reduce the amount of the Term Facility on a
dollar-for-dollar basis, will be materially adverse to the Lenders and the Lead
Arrangers). There will not exist (pro forma for the Acquisition and the
financing thereof) any default or event of default under any indebtedness for
borrowed money (including any undrawn commitments under revolving credit
facilities) of the Borrower, Amazon or any of their respective subsidiaries with
a principal balance (including any undrawn commitments under revolving credit
facilities) in excess of $10.0 million.

2.
Financial Statements. The Lead Arrangers shall have received (i) audited
financial statements of each of the Borrower and the Acquired Business for each
of the three fiscal years immediately preceding the Acquisition; (ii) as soon as
internal financial statements are available to the Acquired Business, unaudited
financial statements for any interim period or periods of the Borrower and the
Acquired Business ended after the date of the most recent audited financial
statements and more than 45 calendar days prior to the Closing Date; and
(iii) customary pro forma financial statements giving effect to the
Transactions.

3.
Fees and Expenses. All costs, fees, expenses and other compensation contemplated
by the Commitment Letter and the Fee Letter payable to the Lead Arrangers, the
Administrative Agent or the Lenders shall have been paid to the extent due.

4.
Customary Closing Documents. The Lead Arrangers shall be satisfied that the
Borrower has complied with the following customary closing conditions: (i) the
delivery of customary legal opinions, lien searches and officer's certificates;
(ii) evidence of authority; (iii) perfection of liens, pledges, and mortgages on
the collateral securing the Term Facility (subject to the second paragraph of
Section 2 of the Commitment Letter); and (iv) delivery of a solvency certificate
from the chief financial officer of the Borrower in form and substance, and with
supporting documentation, reasonably satisfactory to the Lead Arrangers,
certifying that the Borrower and its subsidiaries are, on a consolidated basis,
solvent. The Lead Arrangers will have received at least 5





--------------------------------------------------------------------------------




days prior to the Closing Date all documentation and other information required
by bank regulatory authorities under applicable “know-your-customer” and
anti-money laundering rules and regulations, including the Patriot Act.
5.
Minimum Marketing Period. The Lead Arrangers shall have been afforded a period
of 20 consecutive calendar days (the “Marketing Period”) following the later of
(x) the date upon which the Confidential Information Memorandum has been
delivered to the Lead Arrangers and (y) the date that is five business days
after the Borrower has delivered written notice to the Lead Arrangers specifying
the final amount of commitments, and the proposed amount of borrowings to be
made on the Closing Date, under the Term Facility (which proposed amount shall
in no event be less than $100.0 million), to syndicate the Term Facility prior
to the Closing Date; provided, that (i) the Marketing Period shall exclude
November 27, 2013 through and including November 29, 2013 (it being understood
that such days shall be disregarded for purposes of calculating the consecutive
days constituting the Marketing Period) and (ii) if the Marketing Period has not
concluded prior to December 20, 2013, then the Marketing Period shall commence
after January 6, 2014.

6.
Accuracy of Representations and Warranties. The Specified Acquisition Agreement
Representations and the Specified Representations shall be true and correct in
all material respects (without giving effect to any “double materiality”).









